             Case 1:20-cv-05685-ER Document 13 Filed 12/25/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 PAPE M. DIEDHIOU,
                                                           Civil Action No. 1:20-CV-20-5685
                              Plaintiff
                                                         Request for Clerk’s Certificate of
        v.                                                    Default Against The
                                                              Republic of Senegal
 THE REPUBLIC OF SENEGAL AND
 TERANGA, LLC

                              Defendants



       Pursuant to Fed. R. Civ. P. 55(a) and Local Rule 55.1, Pape M. Diedhiou (“Diedhiou” or

“Plaintiff”), by and through counsel, Thompson & Skrabanek, PLLC, requests a Clerk’s certificate

of entry of default against Defendant, The Republic of Senegal. Within an accompanying

Affirmation, counsel affirms that the party against whom the default judgment is sought:

        1) is not an infant or incompetent person;

        2) is not in the military service;

        3) was properly served under Fed. R. Civ. P. 4 and 28 U.S.C. § 1608, and proof of

service has been filed with the Court; and

        4) has defaulted in appearance in the above-captioned action.

                                             Respectfully submitted,

                                             THOMPSON & SKRABANEK, PLLC

                                             By:
                                                    ________________________
                                                    J.R. Skrabanek
                                                    42 W. 38th Street, Suite 1002
                                                    New York, NY 10018
                                                    Tel: (646) 568-4280
                                                    jrs@ts-firm.com

                                             ATTORNEYS FOR PLAINTIFF
